Citation Nr: 0911102	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-16 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 on the 
basis that treatment received at the VA Medical Center (VAMC) 
in Loma Linda, California on July 18, 2001, and August 23, 
2001, caused or contributed to cause the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1941 to 
September 1945.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appellant and her daughter testified before the 
undersigned Veterans Law Judge at an August 2005 hearing 
conducted at the RO.  A transcript of the hearing is of 
record.

In November 2005, the Board issued a decision which denied 
the appellant's claim for DIC benefits.  Thereafter, the 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2007, the Court granted a Joint Motion for Remand, vacating 
the Board's November 2005 decision and remanding the 
appellant's claim for additional development and 
consideration by the Board.

Pursuant to the Court's January 2007 Joint Motion for Remand, 
the instant case was remanded by the Board in July 2007 to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the appellant in the development of her claim, to 
include providing the appellant proper VCAA notice and 
attempting to obtain a written medical opinion.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.
FINDINGS OF FACT

1.	The Veteran, who had established service connection for 
malaria and a psychiatric disorder, died on August [redacted], 
2001, at a private medical facility; he was seen on an 
outpatient basis at the VAMC Loma Linda on July 18, 2001, 
and August 23, 2001.

2.	The cause of the Veteran's death was due to hypertensive 
cardiovascular disease, with chronic obstructive pulmonary 
disease (COPD) listed on the death certificate as a 
significant condition contributing to his death but not 
related to the cause of death.  

3.	The Veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151, on 
the basis that treatment received at the VAMC Loma Linda 
caused or contributed to the Veteran's death, are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received proper 
notification through an October 2007 VCAA letter.  The 
October 2007 notice letter advised the appellant what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the appellant.  She was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

The Board notes that the October 2007 letter was sent 
subsequent to the initial unfavorable agency decision.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the appellant by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an October 2008 supplemental statement of 
the case was provided to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Loma 
Linda VA Medical Center (VAMC) and all private treatment 
records identified by the appellant have also been obtained.  
The appellant has not identified any further treatment 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the appellant in 
locating additional records has been satisfied.  Pursuant to 
the Court's January 2007 remand, VA attempted to secure a 
written VA opinion in August 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant essentially contends that she is entitled to 
dependency and indemnity compensation (DIC) benefits pursuant 
the provisions of 38 U.S.C.A. § 1151.  Specifically, the 
appellant asserts that, among other things, the Veteran was 
not properly treated on July 18, 2001, and August 23, 2001, 
when he presented at the Loma Linda VAMC.  She further 
contends that not conducting certain tests or admitting the 
Veteran to the hospital in August 2001 constituted negligence 
on part of VA, which contributed to the Veteran's death.

Pursuant to 38 U.S.C.A. § 1151, DIC shall be awarded for a 
qualifying death of a Veteran in the same manner as if such 
death was service-connected.  A death is a "qualifying 
death" if it was not the result of the Veteran's willful 
misconduct and was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility, and the proximate cause of the death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability or death from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable. See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability or death due to VA treatment that was careless, 
negligent, or otherwise administered in some degree of error 
as set forth above.

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused an additional disability, or 
that the proximate cause of the additional disability or 
death was an event that was not reasonably foreseeable.  
Merely showing that a Veteran received care, treatment or 
examination and that the Veteran died does not establish 
cause.  The proximate cause of death is the action or event 
that directly caused the death, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(c), (d) (2008).

For historical purposes, it is noted that during the 
Veteran's lifetime, service connection was established for 
malaria and anxiety.  Records from the Beaver Medical Group, 
L.P. reflect that elevated blood pressure was first noted in 
January 1998, which the Veteran was instructed to monitor, 
and that hypertension was diagnosed in April 2000.  

VA outpatient treatment records reflect that hypertension was 
also diagnosed in January 2001.  These outpatient treatment 
records also reflect that the Veteran presented on July 18, 
2001, with complaints of severe low back pain after helping 
to put up a fence a few days earlier.  He said that pain 
subsided but returned accompanied by right side chest pain 
with deep breathing that radiated to the low back.  
Examination revealed reproducible right pleuritic pain with 
deep breathing, and a regular heart rate and rhythm without 
murmurs, S3 or S4.  Muscle spasm with reproducible pain on 
flexion and lateral rotation of the spine was noted.  The 
Veteran was diagnosed with an acute onset of low back pain 
secondary to muscle strain, was prescribed pain medication, 
and was instructed to avoid stressful activity.  Chest X-rays 
taken showed no acute disease, but a "minor abnormality" 
was noted.

The record reflects that the Veteran presented at the VAMC on 
August 23, 2001, just before 11 o'clock in the morning, 
complaining of right chest pain radiating to his back.  It 
was noted that he presented with similar complaints on July 
18, 2001, but that now he had increased shortness of breath, 
became easily fatigued, and had a persistent dry cough.  The 
Veteran requested an evaluation and was referred to a doctor.  

The Veteran was evaluated by a medical examiner just after 
3:30 PM.  It was noted that his medical history and/or 
current diagnoses included hypertension not otherwise 
specified, gastroesophageal reflux disease, and primary 
insomnia.  The Veteran complained of right side chest pain 
and dyspnea on exertion.  He stated that similar pain 
experienced on July 18th had dissipated, but returned a few 
days prior after he mowed the lawn, and that, at that time, 
inhaling caused the right side pain.  It was noted that the 
Veteran had no recent illnesses, cough, or substernal chest 
pain.  

An electrocardiogram (EKG) revealed sinus tachycardia, left 
axis deviation, and right brundle branch block.  Chest X-rays 
showed chronic obstructive pulmonary disease (COPD) with no 
infiltrate.  It was noted that the Veteran appeared well-
nourished and developed, and that he was hyperventilating 
despite being wheeled in a wheelchair.  It was noted that the 
Veteran's respiration rate was within normal limits after a 
few minutes.  His lungs were clear to auscultation without 
wheezes or crackles, and his heart had a regular rate and 
rhythm without murmurs, S3 or S4.  The Veteran's chest was 
non-tender to palpation, his abdomen soft, non-tender, and 
non-distended without masses, and there was no extremity 
cyanosis or edema.  He was diagnosed with right side 
pleuritic pain, dyspnea on exertion, and hypertension.  The 
Veteran was advised to decrease activity and return to the 
clinic if symptoms persisted.  

Private ambulatory records reflect that the Veteran's wife 
called 9-1-1 on August [redacted], 2001, and stated that the Veteran 
complained of shortness of breath and that she subsequently 
found him unresponsive.  He was transported, in full 
cardiopulmonary arrest, to Arrowhead Regional Medical Center, 
where he was pronounced dead early on August [redacted].  Records 
from this facility indicate that the Veteran had a history, 
provided by the appellant, of hypertension and recent fatigue 
and shortness of breath and had been followed by the VAMC.  

The Veteran's death certificate indicates that the immediate 
cause of his death was hypertensive cardiovascular disease, 
and that COPD was a significant condition contributing to 
death but not related to the cause.  

In an April 2002 letter, a patient advocate indicates that 
the appellant felt that the Veteran did not receive adequate 
care for the symptoms he presented with in August 2001 and 
that a more complete work-up should have been done.  In her 
informal claim received in November 2002, the appellant 
contends that medical treatment was delayed by failing to 
test for and diagnose a disease in a timely manner (assuming 
in July 2001); that the treating examiner failed to refer him 
to a cardiovascular surgeon; that the examiner failed to 
follow up on an abnormal test result; that the Veteran was 
prematurely discharged in August 2001; and that all of these 
incidents constitute negligence resulting in his death.  

During the August 2005 Board hearing, the appellant testified 
that when she picked up the Veteran from the VAMC on August 
23, 2001 (after he was treated), she wanted to take him to 
the emergency room but he told her that he just wanted to go 
home.  She explained that prior to July 2001, the Veteran did 
not know he had a cardiovascular disorder, and that a stress 
test had never been performed.  She added that he sat at the 
hospital on August 23, 2001, for a long period of time and 
was diagnosed with hyperventilating.  The appellant also 
testified that the Veteran did not feel much better after the 
August 23, 2001, treatment.  She and the Veteran's daughter 
also indicated that the Veteran had been taking blood 
pressure medication for a few years prior to his death.  

The appellant's representative has further argued that the 
Veteran was not properly tested in July 2001, in that his 
heart was not examined and testing was not undertaken.  He 
contended that VA was negligent in sending the Veteran home 
on August 23, 2001, and that had he been hospitalized he may 
have not had the heart attack or would otherwise have been 
kept alive.  

Reviewing the evidence of record in light of the laws and 
regulations outlined above, the Board finds that the 
appellant has not shown that the proximate cause of the 
Veteran's death was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical care on July 18, 2001, or 
August 23, 2001, or that the proximate cause of his death was 
an event which was not reasonably foreseeable.  In this 
regard, the record does not reflect that the heart attack 
suffered by the Veteran on August [redacted], 2001 (and subsequent 
death the next day) was proximately caused, through 
carelessness, negligence, an error in judgment, lack of 
proper skill, or otherwise, by the medical treatment he 
received at the Loma Linda VAMC on July 18, 2001, or August 
23, 2001.  

The outpatient treatment record dated on July 18th indicates 
that the Veteran was treated and released, and ordered not to 
engage in stressful activity, and there is no indication that 
this treatment and recommendation was erroneous or negligent.  
It is also noted that his heart rate was normal at the time 
even though some minor abnormality was seen on chest X-ray.  
The record reflects that on August 23rd an EKG was 
accomplished and that chest X-rays were taken, and that sinus 
tachycardia, a right brundle branch block, and COPD were 
indicated.  The Veteran was told at the time to decrease 
activity and return to the clinic if symptoms persisted, and 
there is, again, no indication that this treatment and 
recommendation was erroneous or negligent.  It is noted out 
that while the Veteran was hyperventilating when first 
examined, his respiratory rate had stabilized by the time he 
left the VAMC that day.  

The Board is sympathetic to the appellant's assertion that 
the Veteran would not have gone into cardiac arrest on August 
[redacted], 2001, (or died as a result of his hypertensive cardiac 
disease) had he been admitted or had additional testing been 
accomplished in July or August 2001.  However, the Board 
finds that the evidence of record does not indicate that, 
even if the Board were to reach such a conclusion, the 
failure to admit the Veteran, the delay in treatment, and/or 
the failure to perform additional tests, amounted to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

In this regard, the Board observes the appellant has not 
submitted a competent medical opinion in support of her 
claim.  The Board acknowledges the appellant's contention 
that a VA nurse practitioner told her that she would have had 
the Veteran admitted to the hospital for observation in 
August 2001, and asked her if a blood test was accomplished.  
Further, the Board acknowledges a report of contact form 
dated September 2004, executed by the Veteran's 
representative, indicates that contact was made with the 
nurse practitioner, who indicated that while she may have 
stated that the Veteran may have been able to be saved if 
treated sooner and properly, she did not feel comfortable 
putting it in writing.

In light of the appellant's and her representative's 
contentions regarding the nurse practitioner's statement, and 
pursuant to the January 2007 Court remand, the Board obtained 
a statement from the nurse practitioner in question.  In her 
October 2008 statement, the VA nurse practitioner noted that, 
given the seven years since the events and statements 
relative to the appellant's claim, she is unable to recall 
any specific events, specific statements made, or specific 
discussions had, in relation the appellant's claim.  The VA 
nurse practitioner noted that, given these factors, she is 
unable to confirm the validity and accuracy of the alleged 
statements.

In addition, the VA nurse practitioner stated that she was 
not present during the assessment and treatment of the 
Veteran in July and August 2001.  However, she reviewed the 
claims file and opined that it would be speculation to 
determine the likelihood that hospitalization would have 
changed the outcome in the instant case.  The Board finds 
that this evidence weighs against the appellant's claim and 
the appellant's recollection of what the nurse practitioner 
reportedly stated in 2001. 

Finally, assuming arguendo the nurse practitioner told the 
appellant that she would have admitted the Veteran and he may 
have not died had he been treated different, the Board finds 
that this statement to be speculative at best and does not 
constitute probative evidence upon which DIC benefits may be 
established.  In this regard, the Board notes that the 
connection between what a medical provider said and a 
layperson's account of what she purportedly said, filtered as 
it was through a layperson's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  In addition, as noted above, the 
nurse practitioner reported that she was not present during 
the Veteran's treatment and she had no recollection of any 
specific discussion in regard to the Veteran's treatment.  
She further related that upon review of the claims file it 
would be speculative to determine that hospitalization would 
have changed the outcome in the Veteran's case. 

In sum, the Board finds that the preponderance of the 
probative evidence of record indicates that the Veteran's 
death was not caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical treatment, or by 
an event not reasonably foreseeable during such medical 
treatment.  As such, the criteria for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151 have 
not been met.

The Board acknowledges that the appellant herself and her 
representative have opined that the Veteran's death was 
proximately due to VA treatment.  However, the Board notes 
that as a layperson, the appellant or her representative have 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, their observations are not 
sufficient to provide competent medical evidence concerning 
the factors and etiology of the Veteran's death.  These lay 
assertions of medical diagnosis or etiology do not constitute 
competent evidence upon which to grant the claim for DIC 
benefits.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  It 
is also noted that miscellaneous article(s) submitted by the 
appellant do not specifically relate to the Veteran's 
treatment, and as such, are of little probative value.  

Accordingly, as the preponderance of the evidence is against 
the claim for DIC benefits pursuant to 38 U.S.C.A. § 1151, 
the benefit-of-the-doubt rule is does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


